Citation Nr: 1502553	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-15 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine disorder.

2.  Entitlement to service connection for a thoracolumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The Veteran served on active duty from July 1981 to March 1994 and from December 2005 to May 2007, with service in Iraq from April 2006 to April 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.

The Veteran provided testimony at a November 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board has characterized the matter on appeal as encompassing claims for both cervical spine disability and for disability of the thoracolumbar spine, consistent with the evidence of record and the Veteran's contentions before and during his November 2014 Board hearing.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that a claimant seeking service connection for disability who has no special medical expertise is not competent to provide a diagnosis and VA should construe claim based on reasonable expectations of non-expert claimant).  

At his Board hearing and on prior occasions the Veteran raised the issue of the propriety of determinations by the RO of the periods of active service based upon which service-connected disability compensation has been awarded as relevant to Department of Defense determinations of deduction from or offset of his Veteran Separation Incentive.  This matter has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to obtain service treatment records.  From review of the claims file, it is not apparent that the full set of service treatment records for the Veteran's period of service from December 2005 to May 2007 has been received.  For example, it appears that a service entrance examination for the Veteran for his period of service from December 2005 to May 2007 is not associated with the claims file-such an examination report may have a substantial impact on the regulatory and statutory presumptions to be applied in this matter.  

Second, remand is required for an adequate examination and opinions.  Prior to the Veteran's December 2005 service entrance, an April 2004 private MRI notes cervical spine disc bulge and thoracic spine disc herniation.  Shortly after service discharge in May 2007, a June 2007 private record noted cervical spine degenerative joint disease, but did not refer to any x-rays.  A July 2007 private MRI report noted cervical spine degenerative disc disease.  At a November 2012 VA examination the examiner opined that the Veteran's low back disorder was not related to service, but was more likely related to age related changes and deconditioning.  The diagnoses included thoracic spine degenerative disc disease and lumbar spine degenerative joint disease.  The Board finds that a November 2012 VA examination report does not include adequate findings and opinions and a new examination is required.  

On remand, the AOJ should seek to obtain any additional relevant records of medical treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

In May 2009 the Veteran submitted an authorization to release medical information for Dr. F. for the period from 2002 forward, but that in response only records from the period from June 2007 to October 2008 were received.  The AOJ should follow up with the Veteran, and if necessary, Dr. F., to determine if records from 2002 to June 2007 may be available.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  At the Board hearing, the Veteran reported all his treatment is at the James Daley VA Medical Center in Tampa and through his primary care physician at the VA Lakeland Outpatient Clinic.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact all necessary sources to obtain the full set of the Veteran's service treatment records for his second period of active service, from December 2005 to May 2007, to include any reports of service entrance or service discharge examinations or corresponding service entrance or discharge medical histories.  The efforts to obtain those records shall continue until the records are obtained unless it becomes reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3).  Any such finding should be documented in the claims file.  If such records cannot be obtained from the service department, the Veteran should be requested to provide COPIES of ALL service treatment records in his possession.

4.  Once all available relevant medical records have been received, provide the Veteran a VA examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must elicit from the Veteran a complete history as to the time frames of onset and worsening of conditions of his neck, mid-back and low back.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner must provide answers or opinions regarding the following:  

(1) For the cervical and thoracolumbar spine, the examiner should provide a diagnosis of all disorders of the spine currently present.

(2) For each diagnosed disorder of the cervical and thoracolumbar spine, indicate whether the condition was clearly and unmistakably (undebatably) present at entrance into service in December 2005.

(3) For each disorder that clearly and unmistakably pre-existed service entrance in December 2005, provide an opinion regarding whether that disorder was clearly and unmistakably NOT aggravated (chronically worsened) during active service. 

(4) For each disorder that does not meet (2) or (3) and is noted on the Veteran's 2005 service entrance Report of Medical Examination (NOT Report of Medical History), provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder was aggravated by the Veteran's military service.  

(5) For each disorder that did not meet either (2) or (3), and is not noted on the 2005 service entrance Report of Medical Examination, provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused by the Veteran's military service.  

(6) For each disorder that meets the definition of arthritis, provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset or was documented in the year after service discharge (May 2007 through May 2008).

The examiner must consider the following:  April 2007 post-deployment examination reports that include complaints of back and neck pain; April 2004 and July 2007 MRIs of the Veteran's cervical and thoracic spine; and a November 2012 VA examination report that includes diagnoses of degenerative disc disease of the thoracic spine and degenerative changes of the lumbar spine.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


